Title: To Thomas Jefferson from Barthélémy Lafon, 11 April 1805
From: Lafon, Barthélémy
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Nouvelle Orléans le 11. Avril 1805.
                  
                  Votre surprise sera sans doute grande en recevant une petition d un étranger inconnu. La démarche que je fais, différenté des moyens ordinaires que l’on emploie pour solliciter une place, ma parû néanmoins celle que je devois employer préférablement a toute autre, devenant directe. La protection que vous accordez aux Arts, les faveurs que vous prodiguer aux Artistes, l’encouragement que vous donner aux talents, sont les motifs principaux qui m’y ont déterminé. Habitant de puis quinze ans la Louisiane, où je n’apportai pour toute fortune que dix ans d’étude, je me suis Constamment adonné aux génie, et a l’étude du Pays. La premiere partie a été mon occupation dominante, huit ans consécutifs m’ont vu m’occuper de la Géographie locale, et quelques uns de mes travaux sont déjà parvenus jusques dans la chambre des répresentants; mon Seul bien-etre, ma Seule fortune étant fondés sur ce genre de travail, c’est le motif qui me port a solliciter au près de vous, la place darpenteur général de la Louisiane. Mes qualités morales et physiques ne vous sont point connues; mais s’il est nécessaire d’informations, je prandrai la liberté de vous citer toutes les personnes honorables de la Nouvelle-Orléans, Messieurs le Gouverneur, les Membres du Conseil Législatif, par ordre desquels je viens de dresser la Carte du Territoire d’orléans, sur une échelle de huit pouces par dégré; Messieurs les officiers Municipaux, pour qui je dresse en ce moment une carte d’un  
                     lieue de la Corporation, de la ; Messieurs le Maire, et Juges du Territoire qui m’honorent de leur société: je vous citerai plusieurs étrangers, et entre autres, Monsieur Dumbard des Natchez, dont la correspondance m’éclaire tous les jours; si enfin, il fallait apporter d’autres titres qui pussent vous déterminer a m’accorder cet Emploi, je connais les langues Espagnolle et Anglaise, la premiere devenant indispensablement nécessaire à un Arpenteur général, la vérification des titres, touts faits en Espagnol depuis quarante ans, en exigent la connaissance.
                  Ce Sont les Seuls titres que j’ai l’honneur de vous présenter; remettant à votre loyauté, et au désir que vous avez de faire prosperer les connaissances, prouvés par toutes vos actions, la réussite de ma demande
                  Recevez les vœux les plus sincères de celui qui a l’honneur d’être avec la plus haute estime et considération Monsieur Votre très humble et très obéïssant Serviteur
                  
                     Lafon 
                     
                  
               